Citation Nr: 1501410	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  10-13 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of kidney cancer (renal cell carcinoma), status post nephrectomy, to include as due to herbicide exposure.

2.  Entitlement to a total disability rating based in individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission 


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2012 and July 2014 the Board remanded the issue of entitlement to service connection for renal cell carcinoma for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the renal cell carcinoma and TDIU claims. 

In December 2012 the Board remanded the claim for service connection for renal cell carcinoma for procurement of a VA examination to include obtaining a nexus opinion.  An examination was completed, however, the examiner failed to adequately address all of the questions raised in the Board's December 2012 remand instructions.  Accordingly, in July 2014, the Board remanded the appeal for an addendum opinion.  

Although an addendum opinion was obtained, it merely includes a list of diseases that are presumed to be related to herbicide exposure and a conclusory statement that it is less likely than not that the Veteran's renal cell carcinoma is related to the Veteran's military service, to include his in-service herbicide exposure.  The examiner's rationale in the addendum opinion is apparently based solely on the fact that renal cell carcinoma is not presumptively caused by herbicide exposure.

However, as noted in the December 2012 and July 2014 remands, the Board is aware that renal cell carcinoma is not presumptively caused by herbicide exposure.  The mere fact that a condition is not presumed by VA to have been caused by herbicide exposure is not, in and of itself, a sufficient basis to deny service connection for the condition.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that it is inappropriate to "permit the denial of direct service connection simply because there is no presumptive service connection.").  Rather, if the condition is linked to service or to herbicide exposure by probative medical opinion, service connection can be granted.  

Therefore, the Board still needs an opinion addressing the likelihood that the Veteran's renal cell cancer is causally related to his military service, to include      his exposure to herbicides therein.  As the examiner did not provide an adequate rationale for why the Veteran's renal cell carcinoma is less likely as not directly related to his service, remand is required to obtain another addendum VA opinion.  

As the Veteran did not respond to the January 2013 or August 2014 requests for additional information concerning private treatment providers, no further action is necessary in this regard.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")  

With respect to the claim for a TDIU rating, the Board notes that this claim was denied in a September 2013 rating decision.  The Veteran submitted a notice of disagreement in October 2013, but a statement of the case (SOC) has not yet been issued.  Accordingly, the Board finds that a remand of this claim for issuance of an SOC is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the SOC has been issued, the claim should be returned to the Board only if the Veteran perfects an appeal as to the issue in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).



Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to VA oncologist or nephrologist for review to obtain an opinion concerning the likelihood that the Veteran's renal cancer is related to the Veteran's active military service, to include his exposure to herbicides therein.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  Following a review of the claims file, the specialist should respond to the following:
  
a.  Is it more likely (greater than 50% probability), less likely (less than 50% probability), or at least as likely as not (50/50 probability) that the Veteran's renal cell carcinoma is etiologically related to his military service, to include his exposure to herbicides (Agent Orange) therein?  

b.  The specialist should explain the reasons for the conclusion reached.  While the specialist is free to cite to studies by the National Institute of Health or any medical treatises in rendering the opinion, the specialist's rationale cannot rely solely on the fact that VA has not included renal cancer in the list of presumptive conditions.  In other words, the Board needs an opinion as to  the likelihood that this Veteran's renal cancer, without regard to the conditions VA recognizes as being due to Agent Orange, is nevertheless at least as likely as not related to his exposure to Agent Orange in Vietnam.  

The term, "as likely as not," does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the examiner's conclusion as it is to find against it.  "More likely" and "as likely as not" are opinions in support of service connection; "less likely" or "unlikely" are opinions that weigh against service connection

2.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim for service connection for   renal cancer.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The issue should then be returned to the Board for further appellate consideration, if in order.

3.  The AOJ should undertake all actions required by 38 C.F.R. § 19.26, including issuance of a statement of the case concerning the issue of entitlement to a TDIU rating so that the Veteran may have the opportunity to complete an appeal on that issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




